Exhibit 10.3

 

Dated: as of September 7, 2011

 

BEDFORD MARITIME CORP.

BRIGHTON MARITIME CORP.

HARI MARITIME CORP.

PROSPECT NAVIGATION CORP.

HANCOCK NAVIGATION CORP

COLUMBUS MARITIME CORP.

and

WHITEHALL MARINE TRANSPORT CORP.

as joint and several Borrowers

 

TBS INTERNATIONAL LIMITED

TBS HOLDINGS LIMITED

and

TBS INTERNATIONAL PUBLIC LIMITED COMPANY

as Guarantors

 

DVB GROUP MERCHANT BANK (ASIA) LTD.

as Lender

 

DVB GROUP MERCHANT BANK (ASIA) LTD.

as Facility Agent and Security Trustee

 

-and-

 

DVB BANK SE

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

and

NATIXIS

as Swap Banks

 

--------------------------------------------------------------------------------

 

FORBEARANCE AGREEMENT AND WAIVER

 

--------------------------------------------------------------------------------

 

Relating to the Loan Agreement dated as of January 16, 2008,

as amended by a First Amendatory Agreement dated as of March 23, 2009,

a Second Amendatory Agreement dated as of December 31, 2009,

a Third Amendatory Agreement dated as of January 11, 2010

a Fourth Amendatory Agreement dated as of April 30, 2010,

a Fifth Amendatory Agreement dated as of January 27, 2011 and

a Sixth Amendatory Agreement dated as of April 15, 2011

 

Watson, Farley & Williams

New York

 

--------------------------------------------------------------------------------


 

FORBEARANCE AGREEMENT AND WAIVER dated as of September 7, 2011 (this
“Forbearance Agreement”)

 

AMONG

 

(1)                                  BEDFORD MARITIME CORP., BRIGHTON MARITIME
CORP., HARI MARITIME CORP., PROSPECT NAVIGATION CORP., HANCOCK NAVIGATION CORP.,
COLUMBUS MARITIME CORP. and WHITEHALL MARINE TRANSPORT CORP., each a corporation
organized and existing under the law of the Republic of The Marshall Islands, as
joint and several borrowers (each, a “Borrower” and together, the “Borrowers”);

 

(2)                                  TBS INTERNATIONAL LIMITED, TBS HOLDINGS
LIMITED, each a company organized and existing under the law of Bermuda, and TBS
INTERNATIONAL PUBLIC LIMITED COMPANY (“TBSPLC”), a company organized and
existing under the law of Ireland, as guarantors (each, a “Guarantor” and
together, the “Guarantors”, and collectively with the Borrowers, the
“Obligors”);

 

(3)                                  DVB GROUP MERCHANT BANK (ASIA) LTD., acting
through its office at 77 Robinson Road #30-02, Singapore, as lender (in such
capacity, the “Lender”);

 

(4)                                 DVB GROUP MERCHANT BANK (ASIA) LTD., acting
through its office at 77 Robinson Road #30-02, Singapore, as facility agent (in
such capacity, the “Facility Agent”) for the Lender and as security trustee (in
such capacity, the “Security Trustee”) for the Lender and the Swap Banks; and

 

(5)                                  DVB BANK SE (as successor-in-interest to
DVB Bank AG), acting through its office at Platz der Republik 6, 60325
Frankfurt/Main, Germany, THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, acting
through its office at Head Office, Building B4, Lower Baggot Street, Dublin
2, Ireland, and NATIXIS, acting through its office at BP 4 - F-75060, Paris
Cedex 02, France, as swap banks (each, a “Swap Bank” and together, the “Swap
Banks”).

 

WITNESSETH THAT:

 

WHEREAS, the Borrowers, the Guarantors, the Lender, the Facility Agent, the
Security Trustee, the Swap Banks and others are parties to a Loan Agreement
dated as of January 16, 2008, as amended by a First Amendatory Agreement dated
as of March 23, 2009, a Second Amendatory Agreement dated as of December 31,
2009, a Third Amendatory Agreement dated as of January 11, 2010, a Fourth
Amendatory Agreement dated as of April 30, 2010, a Fifth Amendatory Agreement
dated as of January 27, 2011 and a Sixth Amendatory Agreement dated as of
April 15, 2011 (the “Sixth Amendatory Agreement”) (as so amended, the “Loan
Agreement”).

 

WHEREAS, the Obligors have advised the Facility Agent that the Obligors
anticipate one or more of the following Events of Default occurring under the
Loan Agreement during the period from and after the date hereof and prior to
December 15, 2011:

 

--------------------------------------------------------------------------------


 

(i)                                 the failure to pay to the Lenders on
September 30, 2011 the principal amounts due as set forth in Section 7.1 and 7.2
of the Loan Agreement, which payment failure would be an Event of Default under
Section 13.1 of the Loan Agreement (the “Payment Event of Default”);

 

(ii)                              the potential failure to deliver cash flow
forecasts that evidence and/or project the required minimum Qualified Cash as
set forth in Section 10.1(h)(ii) of the Loan Agreement, which failure (should it
occur) would be an Event of Default under Section 13.1(b) of the Loan Agreement
(the “Cash Flow Forecasts Event of Default”), provided that the Borrowers shall
continue to be required to deliver cash flow forecasts as required in
Section 10.1(h)(ii) of the Loan Agreement, and the failure to deliver such
reports shall not be a Specified Default;

 

(iii)                           the potential failure to maintain the required
minimum Qualified Cash as set forth in Section 7.13(b) of the Bank of America
Credit Facility Agreement, which failure (should it occur) would be an Event of
Default under Section 13.1(q) of the Loan Agreement (the “Minimum Qualified Cash
Event of Default”), provided that the Borrowers shall continue to be required to
maintain with Bank of America, N.A. a minimum average balance of no less than
the lesser of (x) 33.8% of Qualified Cash at any time and (y) $3,382,500 (the
“Minimum Balance”), and the failure to maintain such Minimum Balance shall not
be deemed to be a Specified Default, and nothing in this Agreement shall waive
the requirement to maintain the Minimum Balance;

 

(iv)                          the potential failure to be in compliance with the
Minimum Interest Coverage Ratio and the Maximum Leverage Ratio as of the end of
the fiscal quarter ending September 30, 2011 under Section 3.2 and Section 3.3,
respectively, of the Sixth Amendatory Agreement, which failures (should they
occur) would each be an Event of Default under Section 13.1(b) of the Loan
Agreement (collectively, the “Financial Covenant Compliance Events of Default”);

 

(v)                             the potential failure to maintain a Collateral
Maintenance Ratio as required by Section 10.3(a) of the Loan Agreement and to
make prepayments to cure any such Event of Default set forth in
Section 13.1(b) of the Loan Agreement (the “Collateral Maintenance Event of
Default”); and

 

(vi)                          one or more cross-defaults arising as a result of
the occurrence of certain defaults and events of default comparable to the
Payment Event of Default or the Events of Defaults listed in paragraphs
(ii) through (v) above under one or more of the Other TBS Credit Facilities set
forth in Schedule 1 hereto, , which such defaults and events of default (should
such occur) would be an Event of Default under Section 13.1(c) of the Loan
Agreement (the “Cross-Defaults”) (the Cash Flow Forecasts Event of Default, the
Minimum Qualified Cash Event of Default, the Financial Covenant Compliance
Events of Default, the Collateral Maintenance Event of Default and the
Cross-Defaults, in each case to the extent occurring prior to the Forbearance
Termination Date (as defined below), are herein referred to collectively as the
“Specified Defaults”); and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, the Borrowers have requested that the Lenders, the Swap Banks, the
Security Trustee and the Facility Agent (the “Consenting Credit Parties”), and
Consenting Credit Parties are willing to: (i) forbear, as herein provided, from
exercising their rights and remedies under the Loan Agreement, the Master
Agreements, the other Finance Documents and applicable law as a result of the
Payment Event of Default and (ii) waive, as herein provided, the Specified
Defaults to the extent such Specified Defaults occur.

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1                                         DEFINITIONS

 

1.1                               Defined terms.  Capitalized terms used but not
defined herein shall have the meaning assigned such terms in the Loan
Agreement.  In addition:

 

(a)                                  in this Forbearance Agreement, the terms
defined in the recitals to this Forbearance Agreement have the meanings assigned
to such terms therein; and

 

(b)                                 unless the contrary intention appears,
“Forbearance Termination Date” means the earliest to occur of:

 

(i)                                     December 15, 2011;

 

(ii)                                  the failure after the date hereof of any
of the Obligors to comply with any of the terms or undertakings of this
Forbearance Agreement, including without limitation the covenants set forth in
Clause 3 hereof;

 

(iii)                               the failure after the date hereof of any of
the Obligors to comply with any of the terms or undertakings of any amendment,
waiver, forbearance or similar agreement with the lenders and other financial
institutions under any of the Other TBS Credit Facilities set forth in Schedule
1 hereto or the expiration, for any reason, of any deferral, forbearance or
similar period referred to therein;

 

(iv)                              the occurrence after the date hereof of any
Event of Default (other than the Payment Event of Default and the Specified
Defaults); and

 

(v)                                 the date that any of the Obligors or any
Affiliate thereof or any Person or entity claiming by or through any of the
Obligors joins in, assists, cooperates or participates as an adverse party or
adverse witness in any suit or other proceeding against any of the Consenting
Credit Parties or any of their respective Affiliates relating to the Loan, the
Loan Agreement, the Finance Documents, this Forbearance Agreement or any
documents, agreements or instruments executed in connection with any of the
foregoing.

 

3

--------------------------------------------------------------------------------


 

2                                         FORBEARANCE AND WAIVER

 

2.1                               Forbearance of Payment Default.  Subject to
all of the other terms and conditions set forth herein, and solely with respect
to the Payment Event of Default, the Consenting Credit Parties agree to forbear
from exercising their rights and remedies under the Loan Agreement, the Master
Agreements, the other Finance Documents and applicable law arising as a result
of the Payment Event of Default until the Forbearance Termination Date, it being
understood and agreed that nothing herein shall constitute a waiver of any
Payment Event of Default.

 

2.2                               Waiver of Specified Defaults.  Subject to all
of the other terms and conditions set forth herein, and solely with respect to
the Specified Defaults, the Consenting Credit Parties agree to waive the
Specified Defaults and all rights and remedies under the Loan Agreement, the
Master Agreements, the other Finance Documents and applicable law arising as a
result of the Specified Defaults until the Forbearance Termination Date.

 

2.3                               Forbearance Termination Date.  Upon the
occurrence of the Forbearance Termination Date, the agreements of the Consenting
Credit Parties to forbear from exercising their rights and remedies in respect
of the Payment Event of Default and to waive the Specified Defaults, each as set
forth herein, shall automatically, without the requirement of any notice to any
Obligor, terminate (and the Specified Defaults shall automatically be reinstated
for all purposes under the Loan and the Finance Documents for all periods) and
the Consenting Credit Parties shall be free in their sole and absolute
discretion to proceed to enforce any or all of their rights and remedies set
forth in this Forbearance Agreement, the Loan Agreement, the Master Agreements,
the other Finance Documents and applicable law, including, without limitation,
the right to demand the immediate repayment of the Outstanding Indebtedness in
full.

 

3                                         COVENANTS

 

3.1                               Default Interest.  Commencing on September 30,
2011, the Borrowers shall accrue interest on the principal amount of the
Outstanding Indebtedness at the Default Rate as set forth in Section 6.2 of the
Loan Agreement, provided, that the 2.0% per annum portion of the interest rate
that is above the rate otherwise applicable shall be payable on the first
Repayment Date occurring immediately following the Forbearance Termination
Date.  Except as set forth above, interest on the Loan shall continue to be due
and payable in arrears on each Repayment Date and at such other times as
specified in the Loan Agreement, and the Borrowers agree to pay all interest
then due and payable on each such Repayment Date and as otherwise provided in
the Loan Agreement.

 

3.2                               BOA Restructuring Advisor.  At the Obligors’
expense, Bingham McCutchen LLP, counsel to Bank of America, N.A., as
Administrative Agent under the Bank of America Credit Facility Agreement (in
such capacity, the “BOA Agent”), shall engage a financial advisor (the “BOA
Restructuring Advisor”) to, among other things, make visits to, and discuss
financial and operational matters with, the Guarantors upon reasonable advance
notice and at reasonable times during normal business hours and to advise the
BOA Agent as to the business, operations, financial condition and restructuring
alternatives of the Guarantors.  The Guarantors and the Borrowers covenant and
agree that (i) such Restructuring Advisor shall not be limited in the frequency
of visits to the facilities of the Borrowers and the Guarantors, and (ii) the
Borrowers and the Guarantors shall cooperate with the BOA Restructuring

 

4

--------------------------------------------------------------------------------


 

Advisor and provide the BOA Restructuring Advisor with all information
reasonably requested by the BOA Restructuring Advisor in connection with its
engagement within a reasonable period of time after request.

 

3.3                               Fees and expenses of BOA Restructuring
Advisor.  All reasonable fees and expenses of the BOA Restructuring Advisor
shall be for the account of the Borrowers.

 

3.4                               Failure to cooperate with BOA Restructuring
Advisor.  The failure of the Borrowers and the Guarantors to cooperate with the
BOA Restructuring Advisor and to provide any information reasonably requested by
the BOA Restructuring Advisor as provided in Section 3.2 of this Forbearance
Agreement shall constitute a breach of this Forbearance Agreement and the Loan
Agreement and be an immediate Event of Default under the Loan Agreement pursuant
to Section 13.1(b) of the Loan Agreement, without regard to any cure period
provided in Section 13.1(b) of the Loan Agreement.

 

3.5                               Obligors’ Restructuring Advisor.  The Obligors
shall continue to engage AlixPartners, LLP as the restructuring advisor to the
Obligors, with a scope of services reasonably acceptable to the Facility Agent,
until otherwise agreed in writing by the Facility Agent.  In the event that
AlixPartners, LLP terminates their existing engagement by the Obligors, the
Borrowers shall appoint a restructuring advisor satisfactory to the Facility
Agent with a scope of services reasonably acceptable to the Facility Agent
within 5 Business Days (or such longer period of time as agreed to in writing by
the Facility Agent) of AlixPartners, LLP providing the Borrowers written notice
of termination of their contract with the Borrowers.  The Borrowers shall cause
the newly appointed restructuring advisor to continue to serve as a
restructuring advisor to the Obligors until otherwise agreed in writing by the
Facility Agent.

 

3.6                               Reports of Obligors’ Restructuring Advisor. 
The Obligors agree that any final written report of AlixPartners, LLP, or any
other restructuring advisor engaged by the Obligors, will also be provided to
the Consenting Credit Parties within a reasonable period of time following any
Obligor’s receipt of such final written reports, provided that any such written
reports the disclosure of which would forfeit an attorney-client,
accountant-client or other available privilege shall be excluded from the
foregoing delivery requirement.

 

4                                         EFFECTIVENESS OF FORBEARANCE AGREEMENT

 

4.1                               Conditions precedent.  The provisions of this
Forbearance Agreement shall become effective upon the satisfaction of each of
the following conditions (such date, the “Forbearance Agreement Effective
Date”), in each case in a manner and in form and substance satisfactory to the
Facility Agent (unless otherwise agreed to in writing by the Facility Agent):

 

(a)                                  The Facility Agent shall have received a
copy (with an original to follow) of this Forbearance Agreement, duly executed
by the parties hereto;

 

(b)                                The Facility Agent shall have received
evidence, reasonably satisfactory to the Facility Agent, that each of the Other
TBS Credit Facilities set forth in Schedule 1 hereto shall have become subject
to forbearance arrangements or, as applicable, an amendment, waiver or other
modification reasonably satisfactory to the lenders of each of the Other TBS
Credit Facilities set forth in Schedule 1 hereto, in each case to the extent
required by such Other

 

5

--------------------------------------------------------------------------------


 

TBS Credit Facilities set forth in Schedule 1 hereto to maintain compliance
therewith (or, in the case of failure to make payments thereunder, forbear from
pursuing any remedies in respect of such default), and the Facility Agent shall
have received an Officer’s Certificate signed by a duly authorized officer of
TBSPLC and attaching and certifying to be true, correct and complete, a fully
executed copy of each such forbearance arrangement or, as applicable, amendment,
waiver or other modification;

 

(c)                                  The Facility Agent shall have received
payment for the fees, and expenses including, without limitation, fees and
expenses incurred by their counsel (Watson, Farley & Williams (New York) LLP)
and other consultants, for which invoices or estimates therefor have been
provided to the Obligors on or prior to the Forbearance Agreement Effective
Date;

 

(d)                                 The representations and warranties of each
of the Obligors in the Loan Agreement and the other Finance Documents shall be
true and correct in all material respects as of the Forbearance Agreement
Effective Date, except with respect to the occurrence of the Payment Event of
Default and the Specified Defaults referred to herein and to the extent that any
of such representations and warranties relate by their terms to a prior date
they shall be true and correct in all material respects as of such prior date;

 

(e)                                  There shall have occurred no Event of
Default or Potential Event of Default other than the Payment Event of Default
and the Specified Defaults; and

 

(f)                                    The Facility Agent shall have received a
copy (with the original to follow) of any power of attorney under which this
Forbearance Agreement and any other document to be executed pursuant to this
Forbearance Agreement was or is to be executed on behalf of an Obligor.

 

4.2                               Waiver of conditions precedent.  The Facility
Agent, with the consent of the Lenders and the Swap Banks, may waive one or more
of the conditions referred to in Clause 4.1; provided that the Obligors deliver
to the Facility Agent a written undertaking to satisfy such conditions within
ten (10) Business Days after the Facility Agent grants such waiver (or such
longer period as the Facility Agent may specify).

 

4.3                               Failure to complete conditions precedent.  If
the Obligors fail to complete all or any of the conditions precedent required by
Clause 4.1 by the Conditions Precedent Deadline, and the Facility Agent has not
granted a waiver pursuant to Clause 4.2 hereof, the Obligors acknowledge and
agree that such failure shall be deemed an Event of Default under the Loan
Agreement and that the Credit Parties shall be entitled to all rights and to
exercise all remedies afforded to them under the terms of the Loan Agreement and
the other Finance Documents (all of which are expressly reserved).

 

5                                         EFFECT OF FORBEARANCE AGREEMENT

 

5.1                               References.  Each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the “Loan Agreement” in any of the other Finance
Documents, shall mean and refer to the Loan Agreement as amended, modified or
waived hereby.

 

5.2                               Effect of agreement.  Subject to the terms of
this Forbearance Agreement, with effect on and from the date hereof (subject to
fulfillment or waiver of the conditions precedent stated in

 

6

--------------------------------------------------------------------------------


 

Clause 4 above) the Loan Agreement shall be, and shall be deemed by this
Forbearance Agreement to have been, amended or supplemented upon the terms and
conditions stated herein and, as so amended or supplemented, the Loan Agreement
shall continue to be binding on each of the parties to it in accordance with its
terms as so amended or supplemented.  In addition, each of the Finance Documents
shall be, and shall be deemed by this Forbearance Agreement to have been,
amended as follows:

 

(a)                                  the definition of, and references
throughout each of such Finance Documents to, the “Loan Agreement” and any of
the other Finance Documents shall be construed as if the same referred to the
Loan Agreement and those Finance Documents as amended or supplemented by this
Forbearance Agreement; and

 

(b)                                 by construing references throughout each of
the Finance Documents to “this Agreement”, “hereunder” and other like
expressions as if the same referred to such Finance Documents as amended and
supplemented by this Forbearance Agreement.

 

5.3                               No other amendments; ratification.

 

(a)                                  Except as amended hereby, all other terms
and conditions of the Loan Agreement and the other Finance Documents remain
unchanged and in full force and effect and are hereby ratified and confirmed in
all respects.

 

(b)                                 Without limiting the foregoing, each of the
Guarantors acknowledges and agrees that the Guaranty remains in full force and
effect.

 

(c)                                  The Obligors acknowledge and agree that the
Loan Agreement shall, together with this Forbearance Agreement, be read and
construed as a single agreement.

 

6                                         RELEASE

 

6.1                               Release.

 

(a)                                In consideration of the Lender, the Facility
Agent, the Security Trustee and the Swap Banks entering into this Forbearance
Agreement, each of the Obligors acknowledges and agrees that, as of the date
hereof:

 

(i)                                     such Obligor does not have any claim or
cause of action against any Credit Party (or any of such Credit Party’s
respective directors, officers, employees or agents);

 

(ii)                                  such Obligor does not have any offset
right, counterclaim or defense of any kind against any of its respective Secured
Liabilities to any Credit Party; and

 

(iii)                               each of the Credit Parties has heretofore
properly performed and satisfied in a timely manner all of their respective
obligations to the Obligors.

 

(b)                              To eliminate any possibility that any past
conditions, acts, omissions, events, circumstances or matters would impair or
otherwise adversely affect any Credit Party’s rights, interests, contracts,
collateral security or remedies, each Obligor unconditionally releases, waives
and forever discharges:

 

7

--------------------------------------------------------------------------------


 

(i)                                     any and all liabilities, obligations,
duties, promises or indebtedness of any kind of any Credit Party to such
Obligor, except the obligations to be performed by any Credit Party on or after
the date hereof as expressly stated in this Forbearance Agreement, the Loan
Agreement and the other Finance Documents; and

 

(ii)                                  all claims, offsets, causes of action,
suits or defenses of any kind whatsoever (if any), whether arising at law or in
equity, whether known or unknown, which such Obligor might otherwise have
against any Credit Party or any of its directors, officers, employees or agents,

 

in either case (i) or (ii), on account of any past or presently existing
condition, act, omission, event, contract, liability, obligation, indebtedness,
claim, cause of action, defense, circumstance or matter of any kind.

 

7                                         REPRESENTATIONS AND WARRANTIES

 

7.1                               Authority.  The execution and delivery by each
of the Obligors of this Forbearance Agreement and the performance by each
Obligor of all of its agreements and obligations under the Loan Agreement, as
amended hereby, are within such Obligor’s corporate authority and have been duly
authorized by all necessary corporate action on the part of such Obligor, and no
consent of any third party is required in connection with the transactions
contemplated by this Forbearance Agreement.

 

7.2                               Enforceability.  This Forbearance Agreement
and the Loan Agreement, as amended hereby, constitute the legal, valid and
binding obligations of each of the Obligors party hereto and are enforceable
against such Obligors in accordance with their terms, except as enforceability
is limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of, creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding may be brought.

 

7.3                               Certifications.  Each Obligor certifies that:

 

(a)                                  there is no proceeding for the dissolution
or liquidation of such party;

 

(b)                                 the representations and warranties contained
in the Loan Agreement, as amended hereby, are true and correct as though made on
and as of the date hereof, except for (A) representations or warranties which
expressly relate to an earlier date in which case such representations and
warranties shall be true and correct, in all material respects, as of such
earlier date or (B) representations or warranties which are no longer true as a
result of a transaction expressly permitted by the Loan Agreement;

 

(c)                                 there is no material misstatement of fact in
any information provided by any of the Obligors to the Facility Agent or the
Lender or the Swap Banks since January 27, 2011, and such information did not
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

8

--------------------------------------------------------------------------------


 

(d)                                 there is no event occurring and continuing,
or resulting from this Forbearance Agreement, that constitutes a Potential Event
of Default or an Event of Default, other than the Payment Default or the
Specified Defaults; and

 

(e)                                  there have been no amendments to the
constitutional documents of any Obligor since January 27, 2011.

 

8                                         MISCELLANEOUS

 

8.1                               Governing law.  THIS FORBEARANCE AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER
THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401).

 

8.2                               Counterparts.  This Forbearance Agreement may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument.

 

8.3                               Severability.  Any provision of this
Forbearance Agreement that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

8.4                               Payment of expenses.  The Obligors agree to
pay or reimburse each of the Credit Parties for all reasonable expenses in
connection with the preparation, execution and carrying out of this Forbearance
Agreement and any other document in connection herewith or therewith, including
but not limited to, reasonable fees and expenses of any counsel whom the Credit
Parties may deem necessary or appropriate to retain, any duties, registration
fees and other charges and all other reasonable out-of-pocket expenses incurred
by any of the Credit Parties in connection with the foregoing.

 

8.5                               Headings and captions.  The headings captions
in this Forbearance Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

[EXECUTION PAGES FOLLOW]

 

9

--------------------------------------------------------------------------------


 

WHEREFORE, the parties hereto have caused this Forbearance Agreement to be
executed as of the date first above written.

 

BEDFORD MARITIME CORP., as Borrower

 

DVB GROUP MERCHANT BANK (ASIA) LTD., as Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tulio R. Prieto

 

By:

/s/ Illegible

Name:

Tulio R. Prieto

 

Name:

 

Title:

Attorney in Fact

 

Title:

 

 

 

 

 

 

BRIGHTON MARITIME CORP., as Borrower

 

DVB GROUP MERCHANT BANK (ASIA) LTD., as Facility Agent and Security Trustee

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tulio R. Prieto

 

By:

/s/ Illegible

Name:

Tulio R. Prieto

 

Name:

 

Title:

Attorney in Fact

 

Title:

 

 

 

 

 

 

HARI MARITIME CORP., as Borrower

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as Swap Bank

 

 

 

 

 

By:

/s/ Tulio R. Prieto

 

 

 

Name:

Tulio R. Prieto

 

By:

/s/ Joseph Whelan

Title:

Attorney in Fact

 

Name:

Joseph Whelan

 

 

 

Title:

Deputy Manager

PROSPECT NAVIGATION CORP., as Borrower

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Bates

By:

/s/ Tulio R. Prieto

 

Name:

John Bates

Name:

Tulio R. Prieto

 

Title:

Deputy Manager

Title:

Attorney in Fact

 

 

 

 

 

 

 

 

HANCOCK NAVIGATION CORP., as Borrower

 

NATIXIS, as Swap Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tulio R. Prieto

 

By:

/s/ Illegible

Name:

Tulio R. Prieto

 

Name:

 

Title:

Attorney in Fact

 

Title:

 

 

 

 

 

 

COLUMBUS MARITIME CORP., as Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tulio R. Prieto

 

 

 

Name:

Tulio R. Prieto

 

 

 

Title:

Attorney in Fact

 

 

 

 

10

--------------------------------------------------------------------------------


 

WHITEHALL MARINE TRANSPORT CORP., as Borrower

 

DVB BANK SE, as Swap Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tulio R. Prieto

 

By:

/s/ Kevin Bourque

Name:

Tulio R. Prieto

 

Name:

Kevin Bourque

Title:

Attorney in Fact

 

Title:

Senior Vice President

 

 

 

 

 

TBS INTERNATIONAL LIMITED, as Guarantor

 

 

 

 

 

 

By:

/s/ Boris Siegers

 

 

 

Name:

Boris Siegers

By:

/s/ Tulio R. Prieto

 

Title:

Senior Vice President

Name:

Tulio R. Prieto

 

 

 

Title:

Attorney in Fact

 

 

 

 

 

 

 

 

TBS HOLDINGS LIMITED, as Guarantor

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tulio R. Prieto

 

 

 

Name:

Tulio R. Prieto

 

 

 

Title:

Attorney in Fact

 

 

 

 

 

 

 

 

TBS INTERNATIONAL PUBLIC LIMITED COMPANY, as Guarantor

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tulio R. Prieto

 

 

 

Name:

Tulio R. Prieto

 

 

 

Title:

Attorney in Fact

 

 

 

 

*

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO FORBEARANCE AGREEMENT

 

EXISTING FINANCING AGREEMENTS

 

1.                                     Amended and Restated Loan Agreement dated
May 6, 2010 between Argyle Maritime Corp., Caton Maritime Corp., Dorchester
Maritime Corp., Longwoods Maritime Corp., McHenry Maritime Corp., and Sunswyck
Maritime Corp., as Borrowers, and The Royal Bank of Scotland plc, as Lender (as
amended prior to the date hereof).

 

2.                                     Second Amended and Restated Credit
Agreement dated as of January 27, 2011 among (i) Albemarle Maritime Corp., Arden
Maritime Corp., Avon Maritime Corp., Birnam Maritime Corp., Bristol Maritime
Corp., Chester Shipping Corp., Cumberland Navigation Corp., Darby Navigation
Corp., Dover Maritime Corp., Elrod Shipping Corp., Exeter Shipping Corp.,
Frankfort Maritime Corp., Glenwood Maritime Corp., Hansen Shipping Corp.,
Hartley Navigation Corp., Henley Maritime Corp., Hudson Maritime Corp., Jessup
Maritime Corp., Montrose Maritime Corp., Oldcastle Shipping Corp., Quentin
Navigation Corp., Rector Shipping Corp., Remsen Navigation Corp., Sheffield
Maritime Corp., Sherman Maritime Corp., Sterling Shipping Corp., Stratford
Shipping Corp., Vedado Maritime Corp., Vernon Maritime Corp. and Windsor
Maritime Corp., as borrowers, a corporation formed under the laws of Ireland,
(ii) TBS International Plc, (iii) TBS International Limited, (iv) TBS Shipping
Services Inc., (v) the lenders party thereto and (vi) Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (as amended prior to the
date hereof), and the Master Agreement in connection therewith (as amended prior
to the date hereof)

 

3.                                     Loan Agreement dated December 7, 2007,
between Claremont Shipping Corp. and Yorkshire Shipping Corp., as Borrower, and
Credit Suisse as Lender (as amended prior to the date hereof).

 

4.                                     Loan Agreement dated February 29, 2008,
between Amoros Maritime Corp., Lancaster Maritime Corp., and Chatham Maritime
Corp., as Borrower, and AIG Commercial Equipment Finance, Inc., as Lender (as
amended prior to the date hereof).

 

5.                                     Loan Agreement dated June 19, 2008,
between Grainger Maritime Corp., as Borrower, and Joh Berenberg, Gossler & Co.
KG as Lender (as amended prior to the date hereof).

 

12

--------------------------------------------------------------------------------